Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2006

Leech v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2107




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Leech v. Comm Social Security" (2006). 2006 Decisions. Paper 1217.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1217


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2107


                                  JOYCE E. LEECH,
                                         Appellant

                                           v.

                            JO ANNE BARNHART,
                      COMMISSIONER OF SOCIAL SECURITY


                     Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 04-cv-01274)
                    District Judge: Honorable Thomas M. Hardiman


                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 6, 2006

                   Before: RENDELL and AMBRO, Circuit Judges,
                            and SHAPIRO, District Judge*

                                 (Filed April 26, 2006)


                              OPINION OF THE COURT




* Honorable Norma L Shapiro, Senior District Court Judge for the Eastern District of
Pennsylvania, sitting by designation.
RENDELL, Circuit Judge.

       Joyce E. Leech appeals the District Court’s order affirming the Social Security

Commissioner’s determination that she is not disabled and therefore not entitled to

Disability Insurance Benefits (“DIB”) under the Social Security Act. Because we find

that substantial evidence supports the Administrative Law Judge’s (“ALJ”) determination

that Leech has residual functional capacity to perform work that exists in significant

numbers in the national economy, we will affirm.

                                         I. Facts

       Because the parties are familiar with the facts, we will provide only a brief

summary of the events leading up to the appeal.

       On February 13, 2003, Leech filed an application for DIB, alleging disability as of

October 10, 2001, due to vocal loss, breathing disabilities and neck and back pain.

       She was forty-two at the time of the ALJ’s decision. She graduated from high

school and completed three years of college, and, in the past, she had worked as a

licensed practical nurse, a medical records clerk, a unit clerk and a book reader. She has

not been employed since October 10, 2001. During her alleged disability, Leech cared for

most of her daily needs, including cooking, cleaning, laundry, grocery shopping and

walking her dogs, and had not required any assistance for approximately one year prior to

her hearing before the ALJ. At a hearing before the ALJ, Leech testified that she

suffered from several medically determinable impairments, including degenerative disc



                                             2
disease, obesity, urinary incontinence, mild bilateral carpal tunnel syndrome,

gastroesophageal reflux disease and vocal fold paresis/muscular tension dysphonia.

       The objective medical evidence that Leech presented did not support her

subjective complaints. For example, Leech complained that she was disabled due to a

weak voice and testified that, for a time, she could not speak at all. However, Leech’s

physician reported that her voice was normal during a forty-minute examination, and her

otolaryngologist reported that her neck, throat, mouth, nose and ears, as well has her

general appearance, were normal. She also complained the she suffered from

gastroesophageal reflux disease, but Dr. Wald, her gastroenterologist, diagnosed her with

minimal reflux, and another examining doctor questioned whether she had reflux disease

at all. Leech also claimed that she was disabled as a result of radiating neck, back and leg

pain and testified that she had difficulty walking and, at times, moving her neck.

However, her diagnostic tests showed that she had very mild degenerative joint disease,

but no fractures, herniated discs, nerve root impingement, spinal canal stenosis,

neurological deficits, nor any significant degenerative abnormalities. Furthermore, her

physician stated that light or sedentary work would “certainly” be permissible.

       Dr. Bryan, a state agency physician, reviewed Leech’s medical records and

determined that she could lift moderate amounts of weight, stand or walk for six hours in

an eight-hour workday, sit for six hours in an eight-hour workday, and had no push/pull

limitations. He also believed that the severity and duration of Leech’s alleged symptoms



                                             3
were disproportionate to her medically determinable impairments and her complaints

were embellished.

       Dr. Ostrowski, a vocational expert (“VE”) who testified as an impartial witness,

stated that Leech could perform a significant number of jobs that existed within the

national economy and that such jobs were available with a sit/stand option.

       The ALJ found that Leech’s subjective complaints were not fully credible, and

determined that, while Leech suffers from several impairments, she is not disabled under

the SSA, because there are a significant number of jobs in the national economy that she

can perform.

                                      II. Discussion

A.     Standard of Review

       We review the ALJ’s decision, which constitutes the Commissioner’s final

decision, to determine whether it was supported by substantial evidence. 42 U.S.C. §

405(g); Monsour Medical Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986).

Substantial evidence is less than a preponderance but more than a scintilla; it is “such

relevant evidence as a reasonable mind might accept as adequate.” Boone v. Barnhart,

353 F.3d 203, 205 (3d Cir. 2004).

B.     Substantial Evidence Determination

1.     Leech’s Residual Functional Capacity to Work

       Leech argues that the ALJ erred in finding that she retains residual functional



                                             4
capacity to perform light, sedentary work. There was considerable evidence in the record,

including the statements of Leech’s doctors, that indicated that she did not suffer from a

debilitating medical condition, and Leech’s treating physician opined that she was

“certainly” able to perform light sedentary work. Furthermore, the state agency

physician, who is considered a highly qualified expert in Social Security Disability

Evaluations, 20 C.F.R. § 404.1527(f)(2)(I), opined that Leech could perform light work.

Moreover, Leech testified that she cared for her own daily needs, such as cooking,

cleaning, and walking her three dogs. She also took computer and language classes

during her alleged period of disability.

       The ALJ’s determination that Leech retains residual functional capacity is

accordingly supported by substantial evidence.

2.     Ability to Perform Jobs that Exist in the National Economy

       The Commissioner’s finding that Leech could perform jobs that exist in significant

numbers in the national economy was similarly well-founded. The Social Security

regulations provide that, where a claimant can perform either light or sedentary work, but

must alternate periods of sitting and standing, “a VS (vocational specialist) should be

consulted to clarify the implications for the occupational base.” See 20 C.F.R. §

404.1566(e). In this case, a vocational expert testified, without qualification, that Leech

would be able to perform a significant number of light jobs with a sit/stand option and

that such jobs exist within the national economy. The VE’s unqualified, uncontradicted



                                             5
testimony provided substantial evidence for the ALJ’s holding.

3.     Subjective Symptoms and Credibility

       Leech’s final argument, that the ALJ erred in injecting personal bias into her

credibility determination regarding Leech’s subjective complaints of pain and disability

and, thus, deprived her of a fair hearing, lacks merit.

       The ALJ provided Leech a full and fair hearing and impartially considered all of

the evidence before she determined that Leech’s subjective complaints of pain were not

fully credible. The ALJ based her determination on the lack of support in the objective

medical records, inconsistencies between Leech’s testimony and the doctors’ reports, and

Leech’s other possible motivations for embellishing her complaints. Although Leech

complained of debilitating pain, there is considerable evidence in the record, including the

opinions of several of Leech’s doctors, that she did not suffer from any debilitating

medical conditions. The substantial inconsistencies between her subjective complaints

and the medical evidence undermine her credibility. See Burns v. Barnhart, 312 F.3d

113, 130-31 (3d Cir. 2002) (holding that the ALJ may reject testimony of subjective

complaints where it is not consistent with medical evidence). Moreover, it was not

improper for the ALJ to consider Leech’s financial interest in her ongoing worker’s

compensation claim and underlying Social Security disability benefits claim and her

possible addiction when making the credibility determination. See Gaddis v. Heckler, 76

F.3d 893, 896 (8 th Cir. 1996) (affirming an ALJ’s determination that a “strong element



                                              6
of secondary gain” diminished the credibility of the claimant’s objective complaints).

       Thus, substantial evidence supports the ALJ’s credibility determination.

                                     III. Conclusion

       For the foregoing reasons, we will affirm the order of the District Court.




                                             7